Mr. Justice Dady, dissenting: I disagree with the majority opinion. This case was tried twice. On the first trial the defendant was found not guilty, but the record does not show the reason why the trial court granted a new trial. There was no evidence as to permanent injury except as may be gathered by inference from the fact one of plaintiff’s coccyx bones was fractured. By plaintiff’s given instruction on damages she did not seek damages for any permanent injury. The verdict of $5,000 under the circumstances is a substantial one. The evidence is such that this court cannot say as a matter of law that the plaintiff was in the exercise of reasonable care or that the defendant was negligent, or that the verdict is supported by the clear weight of the evidence. Therefore it was important that there should have been no material error in the instructions. Plaintiff’s given instruction number 1 was as follows : “The Court instructs the jury that there is an implied duty imposed by law upon the landlord to keep in a reasonably safe condition common passageways, porches and cellarways, retained under his control and used by the several tenants as the means of access to the portions of the premises leased to them, and that the landlord is liable for injuries received by any person lawfully-on said premises because of the landlord's negligence in performing this duty." (Italics mine.) Such instruction was evidently copied almost verbatim from an abstract proposition of law stated in the opinion in Mueller v. Phelps, 252 Ill. 630, 633. In Norhevich v. Atchison, T., & S. F. Ry. Co., 263 Ill. App. 1, the court said: “Our Supreme Court, on a number of occasions, has commented upon the practice of converting sentences in the opinions of the court into instructions, and has held that it is a bad practice and one that often leads into serious error.” (See People v. Forte, 269 Ill. 505, 511). Such instruction did not advise the jury as an abstract proposition what was the duty and liability of a landlord (as stated in the majority opinion), but told the jury it was the duty of-the landlord (in other words the defendant) to do certain things, and that the landlord (that is the defendant) was liable for injuries received by any person lawfully on the premises because of the landlord’s (that is the defendant’s) negligence in performing such duty. The plaintiff was injured and was lawfully on the premises, and the defendant was “the landlord.” In effect this instruction was a mandatory instruction to find for the plaintiff, because it told the jury that the defendant was negligent and liable for the injuries, — without requiring the jury to find that the plaintiff was in the exercise of reasonable care. In my opinion plaintiff’s “stock instruction” on damages was erroneous in telling the jury that “in estimating the amount of damages . . . the jury have a right to and they should take into consideration all the evidence . . . relating to plaintiff’s damages, if any; . . . the amount of money which the plaintiff lost as wages, if any, as a direct and natural result of such injury, if any, shown by the evidence; . . . ” Plaintiff was a housewife. I do not find any evidence showing or tending to show that the plaintiff ever earned or worked for any wages whatever prior to her injury. The only evidence as to her ever working, either before or after the injury, other than doing housework, was brought out by the defense on cross-examination of her, and which evidence was to the effect that since the injury she worked for the board of assessors, going around visiting different people in taking their assessments. She was not asked and did not testify as to her wages for such work. This portion of the instruction on damages allowed the jury to speculate as to loss of wages, without any evidence on which to bage such speculation. In my opinion the giving of these instructions was reversible error, — not cured by the giving of any other instruction.